Case 2:20-cv-04203-RGK-SK Document 68 Filed 08/31/20 Page 1 of 4 Page ID #:601



  1   MARY E. ALEXANDER, ESQ. (SBN: 104173)
      Mary Alexander & Associates, P.C.
  2   44 Montgomery Street, Suite 1303
      San Francisco, California 94104
  3   Telephone: (415) 433-4440
      Facsimile: (415) 433-5440
  4   Email: malexander@maryalexanderlaw.com
  5   ELIZABETH J. CABRASER (SBN: 083151)
      Lieff Cabraser Heimann & Bernstein, LLP
  6   275 Battery Street, 29th Floor
      San Francisco, CA 94111-3339
  7   Telephone: (415) 956-1000
      Facsimile: (415) 956-1008
  8   Email: ecabraser@lchb.com
  9   GRETCHEN NELSON (SBN: 112566)
      Nelson & Fraenkel LLP
 10   601 So. Figueroa Street, Suite 2050
      Los Angeles, CA 90017
 11   Telephone: (213) 622-6469
      Facsimile: (213) 622-6019
 12   Email: gnelson@nflawfirm.com
 13   Attorneys for Plaintiffs
      [Additional counsel on signature page]
 14
                           UNITED STATES DISTRICT COURT
 15                       CENTRAL DISTRICT OF CALIFORNIA
 16   ROBERT ARCHER, MARLENE                   Case No. 2:20-cv-04203-RGK-SK
      ARCHER, PAMELA GIUSTI,
 17   MICHAEL GIUSTI, VALERIE                  PLAINTIFFS’ NOTICE OF
      WILLSEA, MICHAEL NEKY,                   MOTION AND MOTION SEEKING
 18   GINA PALLOTTA, JOSEPH                    CLASS CERTIFICATION AND
      CLARK, VIOLA CLARK, RAUL                 APPOINTMENT OF CLASS
 19   PANGILINAN, DENCY                        REPRESENTATIVES AND CLASS
      PANGILINAN, AMY ROTHMAN,                 COUNSEL
 20   JORDAN BLYNN, JOSEPH
      BALLIN, VICTORIA BALLIN,                 Date: September 28, 2020
 21   DAVID LEANDRES, DIANNE                   Time: 9:00 a.m.
      LEANDRES, JACQUELINE                     Judge: Hon. R. Gary Klausner
 22   GRAHAM, ROBERT GRAHAM,                   Courtroom: 850
      on behalf of themselves and all
 23   others similarly situated,               Magistrate: Hon. Steve Kim
                                               Filed: August 31, 2020
 24                  Plaintiffs,
 25         v.
 26   CARNIVAL CORPORATION;
      CARNIVAL PLC and PRINCESS
 27   CRUISE LINES LTD.,
 28                  Defendants.
                                                     MOTION FOR CLASS CERTIFICATION AND APPOINTMENT
                                                        OF CLASS REPRESENTATIVES AND CLASS COUNSEL
                                                                                  CASE NO. 2:20-cv-04203
Case 2:20-cv-04203-RGK-SK Document 68 Filed 08/31/20 Page 2 of 4 Page ID #:602



  1         TO DEFENDANTS AND THEIR COUNSEL OF RECORD: Please take
  2   notice that on September 28, 2020, at 9:00 a.m., or as soon thereafter as the matter
  3   may be heard in the above-entitled Court, located at the Roybal Federal Building
  4   and U.S. Courthouse, 255 East Temple Street, Courtroom 850, in Los Angeles,
  5   California, Plaintiffs will and hereby do move the Court for an order certifying a
  6   class of “all persons in the United States who sailed as passengers on the M/V
  7   Grand Princess cruise from San Francisco, California, leaving on February 21,
  8   2020, roundtrip to Hawaii,” pursuant to Federal Rule of Civil Procedure Rule
  9   23(b)(3). Or, in the alternative, Plaintiffs request that this Court certify a class of
 10   the same definition for trial of liability purposes pursuant to Federal Rule of Civil
 11   Procedure 23(c)(4).
 12         Plaintiffs’ motion is based on this Notice of Motion, the supporting
 13   Memorandum of Points and Authorities, the Declarations of Elizabeth J. Cabraser,
 14   Robert Archer, Pamela Giusti, Valerie Pasquini Willsea, Michael Neky, Raul
 15   Pangilinan, Amy Rothman, Jordan Blynn, Joseph Ballin, David Leandres, and
 16   Robert Graham, in support of Class Certification and Appointment of Class
 17   Representatives and Class Counsel, and all other pleadings and papers filed in this
 18   action.
 19         The motion is made following multiple conferences of counsel pursuant to
 20   Local Rule 7-3, which occurred between July 2, 2020 and August 18, 2020.
 21
 22
 23
 24
 25
 26
 27
 28
                                                          MOTION FOR CLASS CERTIFICATION AND APPOINTMENT
                                                -2-          OF CLASS REPRESENTATIVES AND CLASS COUNSEL
                                                                                       CASE NO. 2:20-cv-04203
Case 2:20-cv-04203-RGK-SK Document 68 Filed 08/31/20 Page 3 of 4 Page ID #:603



  1
                                    Respectfully submitted,
  2
      Dated:   August 31, 2020      NELSON & FRAENKEL LLP
  3
  4
                                    By: /s/ Gretchen M. Nelson
  5
                                    Gretchen M. Nelson (112566)
  6                                 gnelson@nflawfirm.com
                                    Carlos F. Llinás Negret (284746)
  7                                 cllinas@nflawfirm.com
                                    601 So. Figueroa Street, Suite 2050
  8                                 Los Angeles, CA 90017
                                    Telephone: 213-622-6469
  9                                 Facsimile: 213-622-6019
 10   Dated:   August 31, 2020      MARY ALEXANDER & ASSOCIATES, P.C.
 11
 12                                 By: /s/ Mary E. Alexander
 13
                                    Mary E. Alexander, Esq. (SBN 104173)
 14                                 malexander@maryalexanderlaw.com
                                    Brendan D.S. Way, Esq. (SBN 261705)
 15                                 bway@maryalexanderlaw.com
                                    44 Montgomery Street, Suite 1303
 16                                 San Francisco, California 94104
 17                                 Telephone: (415) 433-4440
                                    Facsimile: (415) 433-5440
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                   MOTION FOR CLASS CERTIFICATION AND APPOINTMENT
                                          -3-         OF CLASS REPRESENTATIVES AND CLASS COUNSEL
                                                                                CASE NO. 2:20-cv-04203
Case 2:20-cv-04203-RGK-SK Document 68 Filed 08/31/20 Page 4 of 4 Page ID #:604



  1   Dated:   August 31, 2020      LIEFF CABRASER HEIMANN &
                                    BERNSTEIN, LLP
  2
  3
                                    By: /s/ Elizabeth J. Cabraser
  4
                                    Elizabeth J. Cabraser (SBN 083151)
  5                                 ecabraser@lchb.com
                                    Jonathan D. Selbin (SBN 170222)
  6                                 jselbin@lchb.com
                                    275 Battery Street, 29th Floor
  7                                 San Francisco, CA 94111-3339
                                    Telephone: (415) 956-1000
  8                                 Facsimile: (415) 956-1008
  9                                 LIEFF CABRASER HEIMANN &
                                    BERNSTEIN, LLP
 10                                 Mark P. Chalos (Pro Hac Vice)
                                    mchalos@lchb.com
 11                                 222 2nd Avenue South, Suite 1640
                                    Nashville, TN 37201
 12                                 Telephone: (615) 313-9000
                                    Facsimile: (212) 313-9965
 13
                                    Attorneys for all Plaintiffs
 14
      Dated:   August 31, 2020      SAUDER SCHELKOPF LLC
 15
 16
                                    By: /s/ Joseph G. Sauder
 17
                                    Joseph G. Sauder (Pro Hac Vice)
 18                                 jgs@sstriallawyers.com
                                    1109 Lancaster Avenue
 19                                 Berwyn, PA 19312
                                    Telephone: (888) 711-9975
 20                                 Facsimile: (610) 421-1326
 21
                                    Attorney for Plaintiffs Joseph Ballin
 22                                 and Victoria Ballin
 23
 24
 25
 26
 27
 28
                                                    MOTION FOR CLASS CERTIFICATION AND APPOINTMENT
                                          -4-          OF CLASS REPRESENTATIVES AND CLASS COUNSEL
                                                                                 CASE NO. 2:20-cv-04203
